DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 6/23/20 has been considered and placed of record.  The initialed copy is attached herewith.

Drawings
The drawings are objected to because Fig 1 is blurry and it looks “compressed vertically.” The drawing might look better by rotating 90 degrees. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Allowable Subject Matter
Claims 1-20 are allowed.  The art made of record fails to disclose or suggest a wireless charger having at least, among other claimed allowable features, a protection assembly fixedly providing in the main body shell and having a wireless charging PCB fixedly provided on the top portion of the protection assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng (US 2019/0115781) is the closest art.  However the document does not disclose or suggest a protection assembly fixedly providing in the main body shell and having a wireless charging PCB fixedly provided on the top portion of the protection assembly.
Choi et al. (US 2020/0057469) teaches a docking device having alignment features and wireless coils for charging.
Min (US 2021/0050743) teaches a wireless charging device having an attached accessory for mating with a portable device.
Document WO 2020/055560 teaches a portable charger having transmitting coils and an attachment for coupling with the reception coils of the portable device.

This application is in condition for allowance except for the above formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087